Memorandum:
On appeal from a judgment convicting her upon her plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [1]) and identity theft in the second degree (§ 190.79 [2]), defendant contends that County Court erred in setting the duration of the order of protection issued against her at sentencing. According to defendant, the expiration date of the order of protection can be no later than March 2, 2018, *929rather than May 27, 2018, as set by the court. As defendant correctly concedes, however, she failed to preserve that contention for our review (see People v Nieves, 2 NY3d 310, 315-317 [2004]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see People v Childres, 60 AD3d 1278, 1279 [2009], Iv denied 12 NY3d 913 [2009]). Present — Scudder, P.J., Centra, Fahey, Lindley and Martoche, JJ.